DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bart Seeley on 01/19/2021.

The application has been amended as follows: 


one or more memories storing instructions; and 
one or more processors executing the instructions to: 
obtain an image based on image capturing performed by an image capturing apparatus; 
obtain information about an image to be displayed on a display screen of a display apparatus in the obtained image; and 
extract an object region included in an extraction target area from which extraction of [[the]] an object is to be performed, which is included in the obtained image and which does not include an area corresponding to the display screen of the display apparatus in the obtained image, 
wherein the obtained information comprises image data to be used to display the image to be displayed on the display screen by the display apparatus.

Claim 4. (Currently Amended) An image processing apparatus comprising: 
one or more memories storing instructions; and 
one or more processors executing the instructions to: 
obtain an image based on image capturing performed by an image capturing apparatus; 
obtain information about an image to be displayed on a display screen of a display apparatus in the obtained image; and 
extract an object region included in an extraction target area from which extraction of [[the]] an object is to be performed, which is included in the obtained image 
wherein the area corresponding to the display screen is an area formed by a pixel having a pixel value difference less than a predetermined value from a pixel value based on the obtained information among pixels included in a predetermined area in the obtained image.

Claim 5. (Currently Amended) The image processing apparatus according to claim 4, wherein the predetermined area is an area specified based on a difference between a plurality of images based on [[the]] image capturing performed by the image capturing apparatus at a plurality of different timings.

Claim 7. (Currently Amended) The image processing apparatus according to claim 1, wherein the information is an image that corresponds to the display screen and is based on [[the]] image capturing performed at a plurality of timings.

Claim 9. (Currently Amended) An image processing apparatus comprising: 
one or more memories storing instructions; and 
one or more processors executing the instructions to: 
obtain an image based on image capturing performed by an image capturing apparatus; 
obtain information about an image to be displayed on a display screen of a display apparatus in the obtained image; and 
an object is to be performed, which is included in the obtained image and which does not include an area corresponding to the display screen of the display apparatus in the obtained image, 
wherein the obtained information comprises information indicating a color of the image to be displayed on the display screen.

Claim 17. (Currently Amended) An image processing method comprising: 
obtaining an image based on image capturing performed by an image capturing apparatus; 
obtaining information about an image to be displayed on a display screen of a display apparatus in the obtained image; and 
extracting an object region included in an extraction target area from which extraction of the object is to be performed, which is included in the obtained image and which does not include an area corresponding to the display screen of the display apparatus in the obtained image, -5-Application No.: 16/137,118 Attorney Docket: 10186879US01 
wherein the obtained information comprises image data to be used to display the image to be displayed on the display screen by the display apparatus.

Claim 20. (Currently Amended) A non-transitory computer-readable storage medium configured to store instructions for causing a computer to execute an image processing method comprising: 

obtaining information about an image to be displayed on a display screen of a display apparatus in the obtained image; and 
extracting an object region included in an extraction target area from which extraction of [[the]] an object is to be performed, which is included in the obtained image and which does not include an area corresponding to the display screen of the display apparatus in the obtained image, 
wherein the obtained information comprises image data to be used to display the image to be displayed on the display screen by the display apparatus.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 04/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/22/2020 is withdrawn.  Claims 15 and 16, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-7, 9-17, 20, and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 17, and 20, each has been amended to include limitations of previously objected to claim 8. The prior art made of record fails to teach the limitations of previous claim 8 in the context of the independent claims. 

Regarding independent claims 4 and 9, both have been rewritten in independent form and contain the limitations of previously objected to claims 4 and 9, respectively. The prior art made of record fails to teach such limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637